McMurray, Presiding Judge.
This is a “slip and fall” case in which the trial court granted summary judgment to defendants. Viewing the evidence most favorably to plaintiff, we find the following:
Plaintiff brought a van to a service station to get it serviced and checked for a trip. The station was operated by defendants. Plaintiff pulled up to the full-service island and the attendant began to fill the van with gas. Because he was pumping the gas too quickly, the attendant spilled it two times. At that point, plaintiff got out of the van and showed the attendant how to pump the gas more slowly.
As the gas was being pumped into the van, the attendant went to the front of the vehicle to open the hood. He asked plaintiff where the hood release was located and plaintiff responded that it was inside the vehicle. The attendant opened the van, looked inside and told plaintiff that he must be mistaken because the release was not inside. Plaintiff replied that it was inside the van. Continuing to converse with the attendant, plaintiff began walking toward the front of the van. He slipped and fell, injuring his arm.
Plaintiff did not know what caused him to fall. He did not know if he “slipped on the gasoline or the hose or what.” Held:
“ ‘ “To presume that because a customer falls in a store that the proprietor has somehow been negligent would make the proprietor an insurer of his customer’s safety which he is not in this state.” ’ Key v. *558J. C. Penney Co., 165 Ga. App. 176-177 (299 SE2d 895). This record is silent as to why or how the [plaintiff] slipped, or upon what. Summary judgment to the [defendant] was proper.” McGauley v.Piggly-Wiggly Southern, 170 Ga. App. 851, 852 (319 SE2d 15). Accord Bradley v. Red Food Stores, 179 Ga. App. 39 (345 SE2d 127); Roberts v. Gardens Svcs., 182 Ga. App. 573 (356 SE2d 669).
Decided September 23, 1988.
J. Michael McGarity, for appellant.
Wade K. Copeland, Pat M. Anagnostakis, for appellees.

Judgment affirmed.


Pope and Benham, JJ., concur.